Citation Nr: 0206025	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  97-26 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of varicose veins of the left leg, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1997, by the Waco, Texas Regional Office (RO), which denied 
the veteran's claim for an increased rating for postoperative 
residuals of the varicose veins of the left leg.  The notice 
of disagreement with that determination was received in 
August 1997.  The statement of the case was issued in August 
1997, and the veteran's substantive appeal was received later 
in August 1997.  A VA compensation examination was conducted 
in June 1998.  A supplemental statement of the case (SSOC) 
was issued in September 1998.  

In February 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board 
sitting at the RO.  A transcript of the hearing is of record.  
In April 1999, the Board remanded the case to the RO for 
further development.  A VA compensation examination was 
conducted in June 1999, and additional VA treatment records 
were received in December 1999.  An SSOC was issued in March 
2002.  The appeal was received at the Board in April 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The service-connected residuals of varicose veins in the 
left lower extremity are currently manifested by varicosities 
above and below the left knee, with complaints of aching and 
fatigue in the left leg with prolonged standing or walking.  
No edema, ulceration, pigmentation or eczema is shown to be 
present in the left leg.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of varicose veins of the left leg and 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.104, 
Code 7120 (1997 & 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The records indicate that the veteran entered active duty in 
November 1940.  A separation examination, conducted in 
October 1945, reported that the veteran underwent surgery for 
varicose veins in June 1942, with occasional pain in his leg 
on long walks.  Based upon these findings, a rating action in 
January 1946 established service connection for varicose 
veins, left leg, evaluated as noncompensably disabling.  

Medical evidence of record during the period from December 
1947 to June 1967, including VA examination reports as well 
as private treatment reports, show that the veteran received 
ongoing clinical evaluation and treatment for complaints of 
pain in the left leg associated with the varicose veins.  VA 
examination reports in 1947 and 1957 indicated that there was 
no recurrence of varicose veins; they only noted minimal 
residuals.  In June 1967, VA examination reported 
postoperative scars on the left leg as a residual of vein 
stripping, with no residual varicose veins.  

The veteran was afforded a VA examination in November 1976, 
at which time he complained of chronic pain in the left lower 
extremity that he believed was due to varicose veins.  
Examination revealed bilateral moderate severe varicosities; 
however, no edema or ulceration was noted.  The pertinent 
diagnosis was varicose veins, bilaterally moderate.  

Based upon the above clinical findings, a rating action in 
February 1977 increased the evaluation for the veteran's 
varicose veins from 0 percent to 20 percent, effective 
September 15, 1976.  

The veteran's claim for an increased rating for residuals of 
varicose veins in the left leg was received in January 1997.  
Submitted in support of the veterans' claim were VA 
outpatient treatment reports dated from October 1996 to 
January 1997, which show that the veteran received clinical 
evaluation for several disabilities, including complaints 
associated with residuals of varicose veins.  During a 
clinical visit in January 1997, the veteran complained of 
painful left leg; he also complained of pain from the left 
groin to below the knee which was aggravated by ambulation.  
The veteran also reported that his left leg had given way 
three times recently.  On examination, there was a linear 
scar on the area of the inguinal canal, about 1.5 cm long 
with a 4 x 4-cm mass at cephalad end of the scar.  No marks 
were seen on the skin.  Examination of the left knee was 
unremarkable.  He had ropy varicosities on the right leg.  
The pertinent diagnosis was residual inguinal pain from 
previous vein stripping.  

Received in August 1997 were additional VA treatment records 
dated from January 1997 to June 1997, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities.  Among these records was the report of 
an ultrasound of the inguinal area performed in February 
1997, which revealed no significant abnormalities.  

The veteran was afforded a VA compensation examination in 
June 1998 for reevaluation of the residuals of varicose veins 
of the left leg and thigh.  On examination, there were some 
minimal varicose veins of the left leg in the greater 
saphenous distribution and moderate varicose veins of the 
right leg in the greater saphenous distribution.  

Scars from the previous surgery were nontender and hardly 
visible.  There was some residual weakness of the left upper 
as well as the lower extremity and the left knee reflex was 
no elicited.  The Hoffmann's sign was negative.  Vibratory 
and position sensations were decreased however.  He had fair 
movement of the lumbosacral spine and the left hip.  The 
pertinent diagnosis was residuals of varicose veins left leg 
and left thigh, minimal.  The examiner explained that there 
was no relationship of the veteran's current complaints to 
the previous surgery for varicose veins of the left leg.  

During a personal hearing in February 1999, the veteran 
indicated that he was taking medication on a daily basis for 
pain in his left leg.  The veteran testified that he 
experienced cramping in his left leg, which had a tendency to 
give way and cause him to fall.  The veteran also indicated 
that he had residual scars on his left leg from the varicose 
veins.  

On the occasion of a VA examination in June 1999, the veteran 
reported a history of his left leg giving way and causing him 
to fall.  The examiner noted that the veteran had apparently 
asymptomatic palpable and visible varicose veins in both 
lower extremities.  He did not have edema of any degree.  His 
problem in walking appeared to be more related to the left 
hemispheric stroke than it did to varicose veins.  The 
examiner noted that the veteran had no edema, ulceration, or 
pigmentation.  The impression was non-symptomatic varicose 
veins in both lower extremities.  The examiner opined that 
the veteran was not limited by the varicose vein problem.  

VA outpatient treatment reports dated from September 1998 
through January 2002 reflect treatment for several unrelated 
disabilities.  During a clinical visit in February 1999, it 
was noted that the veteran had venous stasis of both lower 
extremities.  It was noted that he had a history of four 
heart attacks.  These records are completely silent with 
respect to any complaints, clinical findings, or treatment of 
varicose veins.  

A private medical statement dated in December 2001 reflects 
evaluation of residuals of a cerebrovascular accident.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  

All required notice and development action specified in the 
new law have been complied with during this appeal.  
Specifically, the August 1997 statement of the case, the 
September 1998 supplemental statement of the case, the 
February 1999 hearing, the April 1999 Board remand, and the 
February 2002 supplemental statement of the case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's 
postoperative residuals of varicose veins of the left leg 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claim and that there are no outstanding pertinent 
records, which the RO has not obtained or attempted to 
obtain.  

The Board further notes that the VA examination reports at 
issue include consideration of the history of the veteran's 
varicose veins, and contain sufficient findings to rate that 
disability.  Accordingly, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated under the Veterans Claims 
Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The varicose veins of the veteran's left leg have been 
evaluated as 20 percent disabling under Diagnostic Code 7120.  
This rating has been in effect since 1976.  

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's varicose veins of the left leg were initially 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(effective prior to January 12, 1998).  Under this code, a 20 
percent rating is warranted for moderately severe varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion; and no involvement of the deep circulation 
(unilateral).  

A 40 percent rating is warranted for severe varicose veins 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; and no involvement of the deep 
circulation (unilateral).  A 50 percent rating is warranted 
for pronounced varicose veins with the findings of the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  

On January 12, 1998, the rating criteria for varicose veins 
were revised and are still found in 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under the revised code, a 20 percent 
rating is warranted for varicose veins where there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  

A 40 percent rating is warranted for varicose veins where 
there is persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  A 60 percent rating 
is warranted for varicose veins where there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  

A 100 percent rating is warranted for varicose veins with the 
following findings attributed to the effects of varicose 
veins: massive board-like edema with constant pain at rest.  
It is noted that these evaluations are for involvement of a 
single extremity.  

As the veteran's claim for an increased rating for varicose 
veins of the left leg was pending when the regulations 
pertaining to cardiovascular disabilities were revised, he is 
entitled to application of the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  In this case neither version of the rating criteria 
is more favorable to the veteran.  Neither version provides a 
basis for an increased rating.

Considering all the evidence and the old rating criteria of 
Diagnostic Code 7120, the Board finds that no more than a 20 
percent rating is warranted.  During a clinical evaluation in 
January 1997, the veteran reported pain in the left leg, 
which increased with ambulation; examination revealed no 
marks on the skin.  The assessment was residual inguinal pain 
from previous vein stripping.  An ultrasound of the inguinal 
area was negative for any abnormalities.  

On VA examination in June 1998, there were only minimal 
varicose veins of the left leg with scars from the previous 
surgery, which were non-tender and hardly visible.  In June 
1999, the VA examiner reported that the varicose veins were 
asymptomatic, with no edema, ulceration, or pigmentation.  
The above clinical findings do not reflect moderately severe 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 cm. in diameter, with symptoms of pain or 
cramping on exertion; and no involvement of the deep 
circulation (unilateral).  

Further, in considering the new rating criteria of Diagnostic 
Code 7120, the Board notes that evidence does not show that a 
rating in excess of 20 percent is warranted.  The medical 
evidence does not reflect that the veteran has persistent 
edema, stasis pigmentation, eczema, or intermittent 
ulceration, for a 40 percent rating under the new criteria.  
While one treatment record documented venous stasis, that 
finding was noted in conjunction with a history of heart 
disease, and on the most recent examination no venous stasis 
was noted, but the abnormal findings were attributed to non-
service-connected conditions.  Thus, under either the old or 
new rating criteria, the disability picture more nearly 
approximates the criteria for a 20 percent rating rather than 
a 40 percent rating, and the assignment of the lower rating 
of 20 percent is in order.  38 C.F.R. § 4.7.  

In this case, the preponderance of the evidence is against a 
rating in excess of 20 percent for varicose veins of the 
right leg.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim for an increased rating must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of varicose veins of the left leg is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

